 Case 2:16-cr-00100-GMN-DJA Document 418 Filed 10/14/20 Page 1 of 11




 1

2
 3

4

 5

 6                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 7

 8                                                       )        Case #2:16-cr-00100-GMN-CWH
                                                         )
     United States of America                            )
 9
                                                         )        VERIFIED PETITION FOR
10                      Plaintiff(s),                    )        PERMISSION TO PRACTICE
                                                         )        IN THIS CASE ONLY BY
11           vs.                                         )        ATTORNEY NOT ADMITTED
                                                         )        TO THE BAR OF THIS COURT
12   Jan Rouven Fuechtener
                                                         )        AND DESIGNATION OF
                                                         )        LOCAL COUNSEL
13                                                       )
                        Defendant(s).                    )
14                                                                FILING FEE IS $250.00

15

16           _ _ _B_ra_n_d_on...---Sam....,......_p_l_e_ __... Petitioner, respectfully represents to the Court:
                  (name of petitioner)
17
              1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                Brandon Sample PLC
19                                                   (firm name)

20    with offices at                               1 Scale Ave., Bldg 3, Unit 217
                                                           (street address)
21
                           Rutland                                       Vermont                          05701
22                         (city)                                         (state)                        (zip code)

23              802-444-4357                           brandon@brandonsample.com
       (area code+ telephone number)                         (Email address)
24
             2.         That Petitioner has been retained personally or as a member of the law firm by
25
          Jan Fuechtener & F.A.J.R. Magic Trust                to provide legal representation in connection with
26                  [client(s)]

27    the above-entitled case now pending before this Court.

28                                                                                                                 Rev. 5/16
 Case 2:16-cr-00100-GMN-DJA
      2:16-cr-00100-GMN-CWH Document
                             Document418
                                      417 Filed
                                           Filed10/14/20
                                                 10/13/20 Page
                                                           Page22ofof11
                                                                      5




 1          3.    That since ____     10_/,,..,,26_/_20....1_6_ _ _, Petitioner has been and presently is a
                                          (date)
 2   member in good standing of the bar of the highest Court of the State of ____V_e_rm_o_nt_ __
                                                                                           (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membership therein is in good standing.
 7          4.      That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Courts.
11                          Court                              Date Admitted             Bar Number
12               Supreme Court of Vermont                        10/26/2016                   5573

13           See attachment A for federal courts

14

15

16
17

18

19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     (State "none" if Petitioner has no disciplinary proceedings, etc.) None.
24
25

26
27

28                                                     2                                             Rev. 5/16
 Case 2:16-cr-00100-GMN-DJA
      2:16-cr-00100-GMN-CWH Document
                             Document418
                                      417 Filed
                                           Filed10/14/20
                                                 10/13/20 Page
                                                           Page33ofof11
                                                                      5




 1            6.      That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2   particulars if ever denied admission):

 3   (State "none" if Petitioner has never been denied admission.) None
 4

 5

 6           7.       That Petitioner is a member of good standing in the following Bar Associations.

 7   (State "none" if Petitioner is not a member of other Bar Associations.)
         erican Bar Association
 8
       ational Association of Criminal Defense Lawyers
 9    ederal Bar Association

10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none11 ifno applications.)

12   Date of Application                 Cause                      Title of Court                   Was Application
                                                                  Administrative Body                  Granted or
13                                                                  or Arbitrator                        Denied
                                            None
14
                                                           - - - - - - - - - - - Denied
15                                                                                               Denied

16                                                                                               Denied

17                                                                                               Denied

18                                                                                               Denied

19                      (If necessary, please attach a statement of additional applications)

20           9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar ofNevada.

23           10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25           11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27
28                                                          3                                                    Rev. 5/16
Case 2:16-cr-00100-GMN-DJA
     2:16-cr-00100-GMN-CWH Document
                            Document418
                                     417 Filed
                                          Filed10/14/20
                                                10/13/20 Page
                                                          Page44ofof11
                                                                     5




              That Petitioner respectfully prays that Petitioner be admitt          practice before this Court
  2   FOR THE PURPOSES OF THIS CASE ONLY.
  3

  4
      STATE OF       Vermont
  5                --- - - - - ))
      COUNTY OF _ _R_u_tl_an_d_ _ )
  6

  7                  Brandon Sample           Petitioner, being first duly swol'!J, deposes and says:
  8   That the foregoing statements are true.            ~~
  9
                                                                       Petitioner's signature
 10   Subscribed and sworn to before me this
 11
 12
 13
 14

 15
 16                   DESIGNATION OF RESIDENT ATIORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
 17
              Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
 18
      believes it to be in the best interests of the client(s) to designate        Lance J. Hendron
 19                                                                              (name of local counsel)
      Attorney at Law, member of the State ofNevada and previously admitted to practice before the
 20
      above-entitled Court as associate resident counsel in this action. The address and email address of
 21
      said designated Nevada counsel is:
 22
 23                                             625 S. Eighth Street
                                                    (street address)
 24
                        Las Vegas                                      Nevada                      89101
 25                      (city)                                        (state)                    (zip code)

 26             702-758-5858                               lance@ghlawnv.com
       (area code+ telephone number)                         (Email address)
 27

 28                                                       4                                                Rev. S/16 ~
Case 2:16-cr-00100-GMN-DJA Document 418 Filed 10/14/20 Page 5 of 11




     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to sign stipulations
 3   binding on all ofus.
 4

 5              APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7
 8
 9
10

11
                                              r·s   signature)    ,                               .
                                           JAN ROUVEN FUECHTENER and F.A.J.R. Magic Trust
12                                          (type or pnnt party name, title)

13
                                           (party's signature)
14

15
                                           (type or print party name, title)
16

17                            CONSENT OF DESI NEE
            The undersigned hereby consents to ser as associate resident Nevada counsel in this case.
18
19

20
21                                         11151                         lance@ghlawnv.com
                                           Bar number                    Email address
22
23
     APPROVED:
24
     Dated: this _14
                   __ day of _October      20
                              __ _ __ _ , 20_.
25
26
     UNITED STATES DISTRICT JUDGE
27   Gloria M. Navarro, District Judge
     United States District Court
28                                                    5                                           Rev. 5/16
Case
 Case2:16-cr-00100-GMN-CWH
      2:16-cr-00100-GMN-DJA Document 418
                                     417-1Filed
                                             Filed
                                                 10/14/20
                                                   10/13/20Page
                                                             Page
                                                                6 of
                                                                  1 of
                                                                     114




           EXHIBIT 1 - List of Bar Admissions
 Case
  Case2:16-cr-00100-GMN-CWH
       2:16-cr-00100-GMN-DJA Document 418
                                      417-1Filed
                                              Filed
                                                  10/14/20
                                                    10/13/20Page
                                                              Page
                                                                 7 of
                                                                   2 of
                                                                      114




                Courts Admitted To - Brandon SamJ.lk, Esq. (Attachment A)


Sugreme Court of Vermont

    •   Date Admitted: October 26, 2016 - Active & In Good Standing - Bar# 5573

United States Court of A1212eals for the First Circuit

    •   Date Admitted: December 1, 2016 - Active & In Good Standing

United States Court of A1212eals for the Second Circuit

    •   Date Admitted: April 18, 2017-Active & In Good Standing

United States Court of Ap12eals for the Third Circuit

    •   Date Admitted: December 8, 2016 - Active & In Good Standing

United States Court of Agpeals for the Fourth Circuit

    •   Date Admitted: May 10, 2017-Active & In Good Standing

United States Court of A1212eals for the Fifth Circuit

    •   Date Admitted: March 7, 2017 - Active & In Good Standing

United States Court of Appeals for the Sixth Circuit

    •   Date Admitted: November 2, 2016 - Active & In Good Standing

United States Court of A1212eals for the Seventh Circuit

    •   Date Admitted: October 28, 2016 - Active & In Good Standing

United States Court of AP-geals for the Eighth Circuit

    •   Date Admitted: November 4, 2016- Active & In Good Standing

United States Court of AP-peals for the Ninth Circuit

    •   Date Admitted: December 19, 2016- Active & In Good Standing

United States Court of AP-geals for the Tenth Circuit
 Case
  Case2:16-cr-00100-GMN-CWH
       2:16-cr-00100-GMN-DJA Document 418
                                      417-1Filed
                                              Filed
                                                  10/14/20
                                                    10/13/20Page
                                                              Page
                                                                 8 of
                                                                   3 of
                                                                      114




    •   Date Admitted: May 9, 2017 - Active & In Good Standing


United States Court of Aggeals for the D.C, Circuit

    •   Date Admitted: April 28, 2017 - Active & In Good Standing

United States District Court for the Southern District of Illinois

    •   Date Admitted: December 15, 2016 - Active & In Good Standing

United States District Court for the Northern District of Illinois

    •   Date Admitted: March 2, 2017 - Active & In Good Standing

United States District Court for the Western District of Wisconsin

    •   Date Admitted: March 6, 2017 - Active & In Good Standing

United States District Court for the Eastern District of Wisconsin

    •   Date Admitted: April 3, 2017-Active & In Good Standing

United States District Court for the District of Colorado

    •   Date Admitted: April 11, 2017 - Active & In Good Standing

United States District Court for the District of North Dakota

    •   Date Admitted: April 21, 2017-Active & In Good Standing

United States District Court - N.D. of Texas

    •   Date Admitted: June 15, 2017 -Active & In Good Standing

United States District Court - W.D. of Texas

   •    Date Admitted: June 16, 2017 - Active & In Good Standing

United States District Court - District of Columbia

   •    Date Admitted: July 10, 2017 - Active & In Good Standing

United States District Court - Vermont
 Case
  Case2:16-cr-00100-GMN-CWH
       2:16-cr-00100-GMN-DJA Document 418
                                      417-1Filed
                                              Filed
                                                  10/14/20
                                                    10/13/20Page
                                                              Page
                                                                 9 of
                                                                   4 of
                                                                      114




    •   Date Admitted: July 14, 2017 - Active & In Good Standing

United States District Court - Central District of Illinois

    •   Date Admitted: November 6, 2017 -Active & In Good Standing

United States District Court - Southern District of Indiana

    •   Date Admitted: February 13, 2019 - Active & In Good Standing

United States District Court - Eastern District of Michigan

    •   Date Admitted: November 5, 2019-Active & In Good Standing

United States Sugreme Court

    •   Date Admitted: January 21, 2020 - Active & In Good Standing

United States District Court - Southern District of New York

    •   Date Admitted: February 4, 2020 - Active & In Good Standing

United States District Court - Eastern District of New York

    •   Date Admitted: February 28, 2020 - Active & In Good Standing
Case
Case 2:16-cr-00100-GMN-CWH
     2:16-cr-00100-GMN-DJA Document
                           Document418
                                    417-2Filed
                                            Filed
                                               10/14/20
                                                  10/13/20Page
                                                            Page
                                                               10 1ofof112




EXHIBIT 2 - Vermont Certificate of Good Standing
Case
Case 2:16-cr-00100-GMN-CWH
     2:16-cr-00100-GMN-DJA Document
                           Document418
                                    417-2Filed
                                            Filed
                                               10/14/20
                                                  10/13/20Page
                                                            Page
                                                               11 2ofof112




                      VERl\llONT SUPREME COURT

          CERTIFICATE OF ADMISSION AND GOOD STANDING



 This is to CERTIFY that Brandon C. Sample, #5573, was duly licensed
  and admitted to practice as an Attorney and Counselor at Law in all the
 courts of the State by the Vermont Supreme Court on the 26th day of
 October 2016.


 This is to FURTHER CERTIFY that the said Brandon C. Sample, Esq. is
 on active status and is in good standing according to the records of this
 Court.


 Dated at Montpelier) Vermont) this 8th day of October 2020.




                                               jvv301~ U'J vf_/-c·
                                                     \. I

                                                Emily W ethereU
                                                 Deputy Clerk
